Exhibit 99.1 Fruta del Norte Project Ecuador NI 43-101 Technical Report Prepared for: Kinross Gold Corporation Prepared by: Robert D. Henderson, P. Eng. Effective Date: 31 December 2010 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report C o n t e n t s SUMMARY 1 Project Setting, Location, and Access 1 Mineral Tenure 2 Surface and Water Rights 2 Permits 2 Environment 3 Geology and Mineralization 3 History and Exploration 4 Exploration Potential 5 Drilling 5 Sample Preparation and Analysis 6 Data Verification 6 Metallurgical Testwork 7 Mineral Resource Estimate 7 Mineral Reserve Estimate 8 Projected Mine Plan 8 Process Design 9 Estimated Capital Costs 9 Estimated Operating Costs 10 Financial Analysis to Support Estimation of Mineral Reserves 10 Risks and Opportunities 11 Recommendations 12 INTRODUCTION 1 Qualified Persons 1 Information Sources 1 Effective Dates 2 Previous Technical Reports 2 Technical Report Sections and Required Items under NI 43-101 3 RELIANCE ON OTHER EXPERTS 1 PROPERTY DESCRIPTION AND LOCATION 1 Location 1 Tenure History 1 Property and Title in Ecuador 3 Mineral Tenure 3 Surface Rights 4 Water Rights 4 Environmental 5 Stakeholder Consultation 5 Ecuadorian Royalties 6 Mineral Tenure 6 Royalties 7 Surface Rights 7 Water Rights 1 Permits 1 Environmental 2 Current Status 2 Advanced Exploration Activities 2 Project Development 2 Page i Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 1 Accessibility 1 Climate 1 Local Resources and Infrastructure 2 Current Infrastructure and Resources 2 Proposed Development 2 Physiography 4 HISTORY 1 Pre-Aurelian Work Programs 1 Aurelian Work Programs 2 Kinross Work Programs 3 GEOLOGICAL SETTING 1 Regional Geology 1 Project Geology 3 Lithologies 3 Structure 6 Fruta del Norte Deposit 6 Lithologies 6 Structure 11 Alteration 12 Mineralization 12 Prospects 13 Bonza–Las Peñas 13 Ubewdy 15 Fruta del Norte Extensions 15 Aguas Mesas Norte and Sur 16 Papaya 16 Tranca–Loma Porphyry 17 Puente–Princesa 17 Barbasco 17 DEPOSIT TYPES 1 MINERALIZATION 1 EXPLORATION 1 Grids and Surveys 1 Geological and Structural Mapping 2 Geochemistry 3 Geophysics 3 Ground Geophysics 3 Airborne Geophysics 3 Drilling 3 Bulk Density 3 Petrology, Mineralogy and Other Research Studies 4 Exploration Potential 4 DRILLING 1 Drilling Methods and Equipment 3 Climax Drill Programs 3 Aurelian and Kinross Drill Programs 3 Logging Procedures 4 Collar Surveys 5 Downhole Surveys 5 Page ii Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Recovery 6 Deposit Drilling 6 Geotechnical Drilling 7 Comment on Drill Programs 2 SAMPLING METHOD AND APPROACH 1 Geochemical Sampling 1 Trench Sampling 1 Core Sampling 2 Bulk Density Determinations 4 Comment on Sampling Method 5 SAMPLE PREPARATION, ANALYSES AND SECURITY 1 Analytical Laboratories 1 Geochemical Sample Preparation and Analysis 1 Core Sample Preparation 2 Climax 2 Aurelian/Kinross 2 Sample Analysis 3 Climax 3 Aurelian/Kinross 3 Quality Assurance and Quality Control 6 Blanks 6 Duplicates 7 Certified Reference Materials 7 Umpire Laboratory Checks 8 Screen Metallic Fire Assaying Checks 8 Databases 9 Sample Storage 10 Sample Security 10 Comment on Sample Preparation, Analysis and Security 11 DATA VERIFICATION 1 Verification in Support of Technical Reports 1 Barron, 2002 1 Stewart, 2003 1 Micon, 2005 1 Micon, 2007 3 Micon, 2008 4 Verification in Support of Pre-feasibility Study 5 Twin Hole 5 Scissor Hole 6 Quarter Core Check Samples 6 Review of Analytical Results for Silver, Generated by ICP Methods 7 Data Validation 7 Comment on Data Verification 8 ADJACENT PROPERTIES 1 MINERAL PROCESSING AND METALLURGICAL TESTING 1 Metallurgical Testwork 1 Sample Selection 1 2006–2007 1 Pre-feasibility Study 2 Process Design Criteria 11 Trade-off Studies 11 WOPOX Optimization Studies 12 Page iii Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Planned Testwork to Support Feasibility-level Studies 13 WOPOX Pre-feasibility Study Design Conditions 14 Projected Recoveries 15 Comment on Metallurgical Testwork 17 MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES 1 Mineral Resource Estimation 1 Database 1 Block Models 1 Geological Interpretation 1 Composites 3 Exploratory Data Analysis 3 Grade Capping 4 Variography 4 Grade Estimation 4 Model Validation 5 Mineral Resource Confidence Classification 5 Cut-off Grades Used to Constrain Mineral Resources and Reserves 5 Stoping Model 7 Assessment of Reasonable Prospects for Economic Extraction 9 Mineral Resource Statement 9 Mineral Reserves 10 Dilution 10 Stope Recovery 10 Mineral Reserve Statement 10 Comment on Mineral Resources and Mineral Reserves 11 ADDITIONAL REQUIREMENTS FOR TECHNICAL REPORT ON DEVELOPMENT PROPERTIES AND PRODUCTION PROPERTIES 1 OTHER RELEVANT DATA AND INFORMATION 1 Mining Method 2 Geomechanical Considerations 2 Planned Stope Design 3 Proposed Mine Access and Development 5 Mine Production Schedule 8 Waste Rock 9 Equipment Requirements 10 Proposed Process Plant Design 10 Planned Process Plant Production Schedule 14 Cemented Paste Tailings Backfill Plant 15 Tailings Management 15 Organizational Development 16 Proposed Layout and Infrastructure 17 Markets 17 Taxation 17 Royalty 18 Windfall Taxes 18 Profit Sharing Taxes 18 Income Tax 18 Taxable Earnings 18 Value-Added Tax 19 Withholding Taxes 20 Capital Outflow Taxes 20 Capital Cost 20 Operating Cost 21 Page iv Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Financial Analysis to Support Mineral Reserve Declaration 22 INTERPRETATION AND CONCLUSIONS 1 RECOMMENDATIONS 1 REFERENCES 1 DATE AND SIGNATURE PAGE 1 T a b l e s Table 1-1: Gold and Silver Mineral Resources Summary, Effective 31 December 2010 7 Table 1-2: Gold and Silver Mineral Reserves Summary, Effective 31 December 2010 8 Table 1-3: Net Discounted (5%) Post-Tax Cash Flow (US$ millions) Summary 11 Table 1-4: Net Undiscounted Post-Tax Cash Flow (US$ millions) Summary 11 Table 1-5: After Tax Internal Rate of Return (%) Summary 11 Table 2-1: Contents Page Headings in Relation to NI 43-101 Prescribed Items 4 Table 4-1: Mineral Tenure Summary Table 8 Table 7-1: Summary Stratigraphy of Fruta del Norte Deposit Area 7 Table 11-1: Drilling Campaigns Summary 1 Table 11-2: Geotechnical Drilling Campaigns Summary 7 Table 11-3: Summary Drill Hole Intercept Table 1 Table 12-1: Density Data Summary 5 Table 13-1: QA/QC Sample Submission Summary 6 Table 13-2: Check (Repeat and Re-assay) Sample Submission Summary 6 Table 14-1: Quarter Core Check Analysis Results 7 Table 16-1: Pre-feasibility Study, Gold Recovery Estimate for WOPOX 15 Table 16-2: Pre-feasibility Study, Silver Recovery Estimate for WOPOX 16 Table 16-3: Pre-feasibility Study, Gold Recovery Estimate for WOCIL 16 Table 16-4: Pre-feasibility Study, Silver Recovery Estimate for WOCIL 16 Table 17-1: Preliminary Cut-off Grade Estimate Summary 6 Table 17-2: Final Cut-off Grade Estimate Summary 7 Table 17-3: Gold and Silver Mineral Resource Table, Effective 31 December 2010 10 Table 17-4: Gold and Silver Mineral Reserves Summary, Effective 31 December 2010 11 Table 19-1: Rock Mass Characterisation Results 4 Table 19-2: Proposed Process Plant Production Schedule 14 Table 19-3: Estimated Capital Cost Summary 21 Table 19-4:: Net Discounted (5%) Post-Tax Cash Flow (US$ millions) Summary 23 Table 19-5:: Net Undiscounted Post-Tax Cash Flow (US$ millions) Summary 23 Table 19-6:: After Tax Internal Rate of Return (%) Summary 23 F i g u r e s Figure 4-1: Project Location and Tenure Map 2 Figure 5-1: Project Layout Plan 3 Figure 5-2: Proposed Mine Portal Layout (Phase 2) 1 Figure 5-3: Proposed Plant Layout (Phase 2) 1 Figure 7-1: Regional Geology Map 2 Figure 7-2: Project Geology Map 4 Figure 7-3: Geological Map, Fruta del Norte Area 10 Page v Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Figure 7-4:Cross-Section 9583600N 11 Figure 7-5:Exploration Target Plan, Fruta Del Norte Area 14 Figure 10-1: Exploration Potential Map 5 Figure 11-1: Drill Hole Location Plan 2 Figure 11-2: Drill Section, Fruta Del Norte, Section 9583200 N 8 Figure 17-1: Mineralization Domains 3 Figure 17-2: Stope Model 7 Figure 19-1: Transverse Open Blasthole Stoping Method 4 Figure 19-2: Planned Mine Layout 5 Figure 19-3: Planned Mine Production Phases 9 Figure 19-4: Proposed Mine Production Schedule 9 Figure 19-5: Process Flow Diagram – Phase 1 12 Figure 19-6: Process Flow Diagram – Phase 2 13 Figure 19-7: Ecuador Regional Organisational Structure 16 Figure 19-8: Workforce Headcount versus Time 17 Page vi Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report SUMMARY Kinross Gold Corporation (Kinross) has prepared a Technical Report (the Technical Report) for the wholly-owned Fruta del Norte epithermal gold–silver deposit, which is part of the Cordillera del Condor Project (the Project), primarily located in Zamora–Chinchipe Province, Ecuador, South America. Kinross will be using this Technical Report in support of disclosure and filing requirements with the Canadian Securities Regulators.The Technical Report has an effective date of 31 December 2010, the date of the mineral resource and Mineral Reserve estimates.Results of a pre-feasibility study completed by Hatch Ltd. are incorporated in the Technical Report. The pre-feasibility study design envisages developing the process plant and underground mine in two phases over a 16 year mine life.Phase 1, at 2,500t/d capacity, will treat non-refractory ore through a whole ore carbon in leach (WOCIL) process circuit.Phase 2, which envisages a production ramp-up to 5,000t/d, will treat refractory ore through a whole ore pressure oxidation (WOPOX) plant.Total life of mine production is expected to be 6.3million ounces (Moz) of gold and 6.8Moz of silver from a Mineral Reserve of 26.1million tonnes (Mt) grading 8.07g/t Au and 10.9g/t Ag.Phase 1 and 2 capital expenditure is estimated to be US$707million and US$413million, respectively, for a total of US$1,120million.Sustaining capital for the life of mine will be an additional US$170million.The average cash cost is estimated to be US$366/oz Au equivalent.There is good potential for the Project mine life to be extended through successful exploration and programs to date have located a number of epithermal and porphyry-style targets and prospects that will be the focus of continued regional exploration. Project Setting, Location, and Access The Cordillera del Condor Project, which incorporates the Fruta del Norte deposit, is primarily located in the Cordillera del Condor region of Zamora–Chinchipe province, south-eastern Ecuador.Some concessions extend into the adjacent province of Morona–Santiago. The major Ecuadorian city of Loja is situated about 80km east–northeast of the Project.The closest community to the deposit is the village of San Antonio. As a result of its location near the equator and moderate elevation of 1,450meters above sea level (masl), daily average temperatures are fairly constant at about 16°C.Annual precipitation in the area is approximately 3,000mm.Kinross expects that any future mining activity will be conducted year round. Access to the Project is by road, which is paved from Loja to Los Encuentros, and thence gravel to the Project site. Page 1 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Exploitation of the deposit will require building a green fields project with attendant infrastructure, including a new access road, internal mine site access roads, on-site power supply and distribution infrastructure, primary mine site infrastructure including process plant, stockpiles and mine portal, tailings and waste rock storage facilities, and a landfill.Proposed ancillary buildings and facilities include site administration and engineering offices, warehouse, maintenance shops, laboratory, fuel storage and dispensing, and sewage treatment facilities. Mineral Tenure The Cordillera del Condor Project consists of 39 mining concessions that cover approximately 95,000hectares.The majority of the concessions form a large contiguous block that extends from the Rio Nangaritza eastward to the international border with Peru.Concessions are registered in the name of Aurelian Ecuador S.A., a wholly-owned subsidiary of Kinross.The Fruta del Norte deposit occurs within the La Zarza concession; infrastructure designs within the pre-feasibility study will be hosted within the La Zarza and Colibri concessions. The appropriate patent fees have been paid, and the concessions are in good standing.All of the current concession titles have been replaced in accordance with the Sixth Transitional Provision of the new Ecuadorian Mining Regulations. Surface and Water Rights Kinross has commenced the process of acquiring sufficient surface rights to support Project development and access.At the Technical Report effective date, approximately 80% of the required surface rights had been obtained. The remaining 20% of the land required for project development is under legal agreement subject to final government and land occupant approvals. The Loja branch of the National Water Secretary’s Office granted Kinross in August 2010 the right to use water at 1 flow of 1.4L/s for a 48-month period from an unnamed ravine, located in the La Zarza concession, near the Fruta del Norte exploration camp, for exploration purposes.Kinross was also granted the right to use water in unnamed ravines No.1 and No.2, located in La Zarza sector, overlying the Fruta del Norte ore body at a flow of 8.7L/s for advanced exploration (drilling) activities for 12 months. The remaining 20% of the land required for project development is under legal agreement subject to final government and land occupant approvals. Permits Project development activities to date have been performed under the appropriate permits and regulations. A list of the permits that will be required for Project development will be prepared as part of feasibility-level studies.In addition to a socio-environmental impact study (EIS), key permits will include water rights, archaeological clearances, environmental licence, wood-felling permit, and a power generation permit. Page 2 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Environment As of the effective date of this Technical Report, every phase of mining activity in Ecuador requires environmental licensing.Mining activities must be carried out after the issuance of an environmental license by the Ministry of the Environment (MOE).Environmental licensing of a mining project can only be carried out through the successful completion and presentation to the MOE of a project socio-environmental impact study (EIS).The EIS must be prepared and executed based on terms of reference (ToR) issued and approved by the MOE. Kinross obtained Environmental License 269 for the advanced exploration activities being carried out on the La Zarza concession; the EIS for advanced exploration has been submitted and is in under review by the MOE.Under Environmental License 269, Kinross can carry out surface drilling activities on the La Zarza mining concession, and upgrade existing infrastructure at the Las Peñas exploration camp, including bridges, buildings and roads. The proposed mining operation will be constructed on the Colibri and La Zarza concessions.A project can be developed on two or more mining concessions, subject to certain conditions.The current mining legislation requires that separate EISs are developed and approved for the mine and the process plant.A report on the social participation process that was carried out as part of the overall EIS review process must also be submitted with the EIS. Current environmental liabilities are restricted to the exploration camp, and to grids, roads, and drill pads established to support exploration activity.There is an expectation that environmental contamination will be associated with sites where artisan miners have been active. Geology and Mineralization The Cordillera del Cóndor region consists of sub-Andean deformed and metamorphosed Palaeozoic and Mesozoic sedimentary and Mesozoic arc-related lithologies that formed between the eastern flank of the Cordillera Real, and west of the flat-lying strata of the Amazon basin.Intruding the sub-Andean rocks is the Zamora composite I-type batholith, which has associated contemporaneous andesitic volcanism.Pre-Andean arc sedimentary and volcanic belts flank, and locally occur within, the batholith.Jurassic rifting during arc formation is suggested by volcanic- and sediment-filled grabens and half-grabens preserved in the batholith.Subsequent marine transgression is indicated by overlying Early to Mid Cretaceous mudstone and limestone.Mineralization within the region is spatially associated with the Zamora Batholith, and includes skarn, porphyry and epithermal mineralization styles. Page 3 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report The Fruta del Norte intermediate-sulphidation epithermal deposit is hosted by Misahuallí Formation andesites and feldspar porphyry intrusions with the top of the system extending into the base of overlying Suárez Formation sediments.The deposit formed between strands of the Las Peñas Fault Zone, a regionally-important strike-slip fault, oriented north–south, and with a strike extent of at least 80km, which controlled development of the Suárez pull-apart basin, which in turn controls the deposit location.Fault strands include the West, East and Central faults. Gold and silver mineralized zones typically display intense multiphase quartz–sulphide ±carbonate stockwork veining and brecciation over broad widths (100-150m wide in the coherent central and northern parts of the system where the gold grades are highest).The mineralized envelope extends up to 350m vertically (but is essentially open at depth) and has a strike length of 1.3km from north to south.At depth and to the south, the system becomes increasingly silver-rich relative to gold, with silver:gold ratios climbing to 10.Higher silver values are also associated with increases in lead and zinc tenor. The bulk of the gold is microscopic and associated with quartz, carbonates, and sulphides.Much of the gold is “free milling” but the mineralization is moderately refractory with approximately 40% of the gold locked in sulphides.Coarse visible gold is common.Gold fineness is typically lower in the northern segment. History and Exploration Artisan miners have exploited of a number of areas in the Project area using bedrock and alluvial methods.No commercial production has occurred from the Project area. Initial exploration on the Project in the period 1986–2005, prior to discovery of the Fruta del Norte deposit, comprised generation of a topographic base map, geological mapping, stream sediment and rock chip sampling, regional and infill soil sampling, geophysical surveying, test pits, adit and trench sampling, and core drilling.Work was primarily conducted over the Ubewdy (Ubewdy North), Bonza (Las Peñas), Princesa (Jardin del Condor), Rio Negra and Tranca Loma prospects, where anomalous precious and base metal anomalies were defined in areas that displayed features such as quartz veins with pyrite and local silicification and brecciation or clay–silica–pyrite alteration.Companies involved in this exploration program included Minerales del Ecuador S.A. (Minerosa), Minera Climax del Ecuador (Climax) and Amlatminas S.A. (Amlatminas). Aurelian Resources Inc. (Aurelian), now a wholly-owned subsidiary of Kinross, initially conducted outcrop examination, gridding, geological mapping, regional geochemical stream sediment sampling, rock chip, channel and grab sampling of outcrop, artisanal workings and trenches, a magnetometer and IP geophysical survey, and core drilling of prospects that either were known previously through Climax’s work before 1999, or were discovered by artisanal miners in the period 1999 to 2002. Page 4 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report In 2006, re-interpretation of the regional structural setting led to the discovery drill hole at Fruta del Norte.Between 2006 and 2008, the exploration programs at Fruta del Norte comprised core drilling, geological modelling and genesis studies, metallurgical testwork, initial geotechnical investigation, and, in 2007, a Mineral Resource estimate. On April 18, 2008, the Ecuadorian Government announced a moratorium on mining and exploration activity, pending development of a new mining code.Kinross acquired Aurelian in the latter part of the year.From 2008 to 2009, during the moratorium, Kinross undertook desktop studies to support a pre-feasibility study.Kinross also submitted core samples from 58 drill holes that had been completed prior to the imposition of the moratorium, but which had not been analyzed or incorporated into the Project database at the time of the 2007 Mineral Resource estimate. New mining regulations were passed in November 2009, and Kinross operations in Ecuador were permitted to restart.Subsequently, Kinross undertook infill and metallurgical drilling, additional metallurgical testwork, and engineering studies. Exploration Potential There is good potential for the Project mine life to be extended through successful exploration drilling, discovery of new mineralisation, and conversion of Mineral Resources to Mineral Reserves.The Project currently has additional Inferred Mineral Resources consisting of 19.6Mt at a grade of 5.50g/t Au, 10.7g/t Ag; this material is excluded from the financial analysis.These Inferred Mineral Resources will require infill drilling to obtain the necessary geological confidence to upgrade the classification to measured and indicated resources.Additional studies and engineering work will be required before these Mineral Resources can be converted to Mineral Reserves. Exploration programs to date have located a number of epithermal and porphyry-style targets and prospects which will be the focus of continued regional exploration. Drilling Drill campaigns completed from 1997 to date Project-wide comprise 359core drill holes (142,754m). A total of 221 drill holes (106,808m) between 2006 and 2010 were completed in the Fruta del Norte deposit area, of which 205 are used to support Mineral Resource and Mineral Reserve estimation.Drill spacing varies from about 100mx100m on the periphery of the deposit to approximately 50mx25m spacing in the deposit core. Core sizes produced varied according to the rig type; the majority of core, however, ranges from HQ (63.5 mm diameter) to NQ (47.6 mm) with lesser HQ3–NQ3 (drilled for geotechnical purposes), NTW (56 mm) and BTW (42 mm) sizes. Drilling operations at Fruta del Norte involved rig set-ups at inclinations ranging between -45° and -84°, the majority of which were drilled from west to east (azimuth 090°).The bulk of the drill holes were collared west of the West Fault. Page 5 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Sample intervals for core drilling are typically a maximum sample length of 2m in un-mineralized lithologies and a maximum sample length of 1m in mineralized lithologies.Geological changes in the core such as major mineralization/alteration intensity and lithology changes were used as sample breaks, as were zones of core loss, and where drill size changed. Sample Preparation and Analysis Sample preparation and analytical laboratories used during the exploration programs on the Project include the Ecuadorian, Bolivian, Chilean, and Canadian branches of independent laboratories Bondar Clegg Laboratories (Bondar Clegg), S Chemex Laboratories (ALS Chemex), and Inspectorate Services (Inspectorate).SGS Laboratories of Toronto, Canada, acted as the umpire laboratory for the Aurelian programs. There is no information available for the sample preparation procedures for Climax drill core.Aurelian and Kinross sample preparation procedures included drying, crushing, splitting and pulverizing of samples. During the Kinross and Aurelian analytical programs, gold was typically assayed by fire assay methods, with over-limit samples being re-assayed.A 34 element package (including silver), was analyzed using an inductively coupled plasma–atomic emission spectroscopy (ICP-AES) method. There is limited information on the Climax QA/QC protocols.Aurelian and Kinross inserted blanks, duplicates and certified reference materials (CRM) into the sample stream for all core programs.Where the QA/QC data indicated issues with preparation, or precision, the material was re-run. Aurelian selected samples from all of the major mineralized intercepts at the Fruta del Norte deposit for check assaying at Inspectorate and SGS.The correlation between the laboratories is good, with no serious issues identified. Bulk density data were measured by Aurelian and Kinross staff using the Marcey method, where the sample is dried, weighed, waxed and then weighed in water.There are sufficient determinations to support Mineral Reserve and Mineral Resource estimation. Data Verification Data verification was performed in support of technical reports submitted by Aurelian in the period 2003–2007.Work included: independent sampling of mineralization; visitation of outcrop in exploration targets where mineralization was visible on surface; review and logging of drill core; observation of drilling, logging and sampling procedures; review of QA/QC data; review of twined drill holes results; and database checks. Page 6 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report As part of the pre-feasibility study, additional checks were made.These included: review of twin and scissor drill holes; quarter-core check sampling; review of silver analytical data generated by ICP in comparison with silver data generated from AAS assays; database validation including verifying database integrity; checking for inconsistencies such as missing entries, crossed from/to intervals and improper coding of lithologies or other descriptive elements; and checks on accuracy of down-hole survey instruments. Data were considered acceptable to support Mineral Reserve and Mineral Resource estimation, and acceptable for use for mine planning purposes. Metallurgical Testwork A comprehensive set of metallurgical testing programs have been completed, and includes ore characterisation studies, grinding and gravity separation, flotation optimisation, cyanide leaching, cyanide destruction and tailings characterisation studies.Bench-scale evaluation of four refractory gold processes comprised flotation concentrate biological oxidation, pressure oxidation and roasting, and whole ore pressure oxidation.Non-refractory mineralization amenability to whole ore carbon-in-leach was also evaluated. Mineral Resource Estimate Mineral Resources were classified in accordance with the 2efinition Standards for Mineral Resources and Mineral Reserves, incorporated by reference into NI 43-101. Indicated and Inferred gold and silver Mineral Resources have an effective date of 31 December 2010, and are summarized in Table 1-1.Kinross cautions that Mineral Resources that are not Mineral Reserves do not have demonstrated economic viability. Table 1-1:Gold and Silver Mineral Resources Summary, Effective 31 December 2010 Classification Tonnage (kt) Gold Grade (g/t) Gold (koz) Silver Grade (g/t) Silver (koz) Measured — Indicated Inferred Notes: 1. Mineral Resources are reported exclusive of Mineral Reserves. 2. Mineral Resources that are not Mineral Reserves do not have demonstrated economic viability. 3. Mineral Resources are reported to a cut-off grade of 3 g/t Au. 4. Mineral Resources are reported using a gold price of $1,000/oz, and a silver price of $15/oz, life-of mine average gold recovery of 94.8% and an operating cost of $85.51/t.The planned mining method is transverse open stoping, and all stopes have incorporated appropriate allowances for mining dilution and mining recovery. Page 7 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Mineral Reserve Estimate Mineral Reserves for the Project incorporate appropriate allowances for mining dilution and mining recovery for the selected mining method. Mineral Reserves have an effective date of 31 December 2010 and are summarized in Table1-2. Table 1-2:Gold and Silver Mineral Reserves Summary, Effective 31 December 2010 Classification Tonnage (kt) Au Grade (g/t) Ag Grade (g/t) Contained Au (koz) Contained Ag (koz) Proven — Probable Total Notes to Accompany Mineral Reserves Table: 1. Mineral Reserves are reported exclusive of Mineral Resources 2. Mineral Reserves are reported to a cut-off grade of 3.3 g/t Au. 3. Mineral Reserves are reported using a gold price of $900/oz, and a silver price of $14/oz; life-of mine average gold recovery of 94.8% and an operating cost of $85.51/t.The planned mining method is transverse open stoping, and all stopes have incorporated appropriate allowances for mining dilution and mining recovery. Projected Mine Plan Transverse open blast-hole stoping with backfill (cemented rock fill and cemented paste tailings fill) has been selected for mining the Fruta Del Norte deposit.This will enable the nearly full extraction of the targeted Mineral Reserves, while preserving the integrity of the crown pillar separating the deposit from the Machinaza River.The mine plan is based on a decline access with a load–haul–dump to truck haulage system.The primary crusher and main maintenance facility will be located on surface. The mine will be accessed via a 1,310m long north production decline and a 1,580m long south exploration decline; at the point where the two intersect, a 1,968m long mine ramp will commence.Level accesses will be driven off the ramp to join with sublevel drifts spaced 25m vertically.In total, the mine will have 12 sub-levels starting at 1320 Level down to 990 Level.In general, the sub-level drifts and the ramp will be located west of the West Fault, a major geological structure. Underground mine infrastructure and services distribution are located in cut-outs either along the level accesses or the sublevel drifts and are distributed throughout the mine. The mine ventilation system will consist of fresh air raises (FAR), return air raises (RAR), both declines and the mine ramp.A dedicated escape-way is centrally located near the level accesses and will contain a ladder-way and landing platforms.The escape-way, and either the north production decline or south exploration decline, serves as the secondary egress route for the mine. Page 8 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report There are a number of major infrastructure items, such as refuges, storage, maintenance facilities, power substations, and dewatering sumps and pumping facilities, located throughout the mine.Levels that contain major infrastructure items are the 1260 Level, 1155 Level, and 1050 Level. The cemented paste tailings backfill system will include a series of boreholes from surface to the paste backfill transfer drift located about halfway down the decline at the north production 1350 Level. Process Design The capacity of the process plant for Phase 1 was designed at 2,500t/d through a WOCIL process circuit to support the underground mine plan for non-refractory ore.The capacity of the process plant for Phase 2 will be doubled to 5,000t/d, and the WOPOX circuit will be brought on line at that time to process primarily refractory ore. During Phase 1 of ore processing, the process plant will use a combination of conventional milling and carbon-in-leach (CIL) to extract gold and silver from run-of-mine (ROM) ore.The process plant is designed to operate at 2,500t/d with 90% availability.Annual tonnage treated at design capacity will typically be 912,500t.The average gold and silver recoveries for Phase 1 are projected at 82.4% and 69.8%, respectively. The Phase 1 flow sheet will include a jaw crusher and a semi-autogenous grinding (SAG) mill, ball mill and pebble crusher (SABC) circuit for crushing and grinding.Conventional WOCIL, with a carbon stripping and refining circuit will be used to recover the gold and silver.The leach residue from the WOCIL process will be treated in a SO2/air cyanide destruction circuit.The cyanide destruction product will be thickened and report directly to the tailings storage facility (TSF).A cemented rock-fill plant will be used for mine back-filling during Phase 1 operations. In Phase 2 of plant operations, a pressure oxidation (POX) circuit will be introduced to oxidise the sulphide component of the ore and liberate the gold-bearing minerals locked-up in sulphide. The throughput of the plant will also be ramped-up from 2,500t/d to 5,000 t/d at the onset of Phase 2.In addition to the construction of the WOPOX circuit and its utilities, a second ball mill will need to be added to the grinding circuit in order to accommodate the increased throughput.Hot neutralisation and slurry cooling areas will also need to be added downstream of the WOPOX circuit in order to attain the necessary temperature and pH for WOCIL.A cemented paste tailings backfill plant will be added.Gold and silver recoveries are expected to improve significantly in Phase 2 to 94.4% and 73.8%, respectively. Estimated Capital Costs The initial capital cost for Phase 1 is estimated to be US$707million and the expansion capital cost to implement Phase 2 after an 18 month deferral is estimated to be US$413million.The total sustaining cost over the life of the mine is projected to be US$170 million. Page 9 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Estimated Operating Costs Operating costs exclude royalties, precious metal transportation and refining charges.The average total operating cost for Phase 1 is US$99.15/t of ore processed, and is US$74.91/t of ore processed for Phase 2. The average mining and processing costs were estimated to be US$51.69/t and US$30.50/t of ore milled for Phase 1, respectively.The average mining and processing costs for Phase 2 were estimated to be US$29.79/t and US$37.15/t of ore milled, respectively.Other operating costs, including the mine site service labour costs, were estimated to be US$2.61/t of ore processed in Phase 1 and US$1.00/t of ore processed in Phase 2.The G&A costs were estimated to be US$14.35/t ore in Phase 1 and US$6.97/t in Phase 2. Financial Analysis to Support Estimation of Mineral Reserves The results of the economic analysis represent forward-looking information that is subject to a number of known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from those presented here. To ensure that the Project demonstrated economic viability sufficient to support Mineral Reserve declaration, a financial analysis was undertaken that incorporated Mineral Reserves only, the projected operating and capital costs, taxes, royalties and financing costs. The pre-feasibility study evaluated the Fruta Del Norte as an underground gold mine with a 2,500 t/d process plant, which expands to 5,000 t/d after the first 18 months of operation; in a total mine life of 16 years.Production is anticipated to start in 2014 and the average expected annual production is 411,000 ounces of equivalent gold per year at a cash cost of $366/oz Au equivalent.Total life of mine production is expected to be 6.3 Moz of gold and 6.8 Moz of silver.Mineral Reserves of 26.1Mt at a grade of 8.07g/t Au and 10.9g/t Ag were used in the economic evaluation. Using these assumptions, the Project has a positive net cash flow and an acceptable internal rate of return (Tables 1-3 to 1-5).The payback period of the initial capital cost is within 6.8 years at gold and silver prices of $900/oz Au and $14/oz Ag, respectively. This financial analysis supports declaration of Mineral Reserves and indicates that the Project should progress to more detailed evaluation under a feasibility study. Sensitivity analyses were performed on net cash flow, internal rate of return, gold price, operating costs and capital costs.The Project is most sensitive to changes in metal price followed in turn by operating costs and capital costs. Page 10 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Kinross notes that a modest increase in metal prices has a significant impact on the Project’s projected financial results.The long-term view of metal prices will drive the Project’s projected financial results and thus the overall view of the Project’s value. Table 1-3:Net Discounted (5%) Post-Tax Cash Flow (US$ millions) Summary Au $800/oz $900/oz $1,000/oz $1,100/oz $1,200/oz $1,300/oz $1,400/oz Ag $12.5/oz $14/oz $15.5/oz $17/oz $18.5/oz $20/oz $21.5/oz Base Case Capex +25% 15 Opex +25% 57 Table 1-4:Net Undiscounted Post-Tax Cash Flow (US$ millions) Summary Au $800/oz $900/oz $1,000/oz $1,100/oz $1,200/oz $1,300/oz $1,400/oz Ag $12.5/oz $14/oz $15.5/oz $17/oz $18.5/oz $20/oz $21.5/oz Base Case Capex +25% Opex +25% Table 1-5:After Tax Internal Rate of Return (%) Summary Au $800/oz $900/oz $1,000/oz $1,100/oz $1,200/oz $1,300/oz $1,400/oz Ag $12.5/oz $14/oz $15.5/oz $17/oz $18.5/oz $20/oz $21.5/oz Base Case 8.5% 11.3% 13.8% 16.1% 18.2% 20.2% 22.2% Capex +25% 5.2% 7.8% 10.0% 12.1% 14.0% 15.9% 17.6% Opex +25% 5.8% 8.9% 11.7% 14.1% 16.3% 18.4% 20.4% Risks and Opportunities The results of the economic analysis to support Mineral Reserves represents forward-looking information that is subject to a number of known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from those presented here.Areas of uncertainty that may materially impact Mineral Reserve estimation include: ● The financial analysis used to support declaration of Mineral Reserves used the base 5% royalty.Until an exploitation contract is in place it is unknown what the actual royalty will be; ● The tax legislation requires payment of a windfall profits tax by companies that are producing non-renewable natural resources.A corporate tax rate of 70% will apply to profits above a trigger price.The trigger price is negotiated in the exploitation contract or established by the President of the Republic in case the parties do not reach an agreement in the contract. If the President defines the trigger price, it cannot be below the spot price at the time of signing of the contract.The metal sales prices used in this study and sensitivity analysis are assumed to be below the windfall profits trigger price; Page 11 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report ● The current mining business context in Ecuador is complex and continues to evolve.The major components of the statutory and regulatory framework governing the mining industry are new—the Constitution was approved in September, 2008, the mining law came into effect on January 29, 2009 and the regulations to the mining law were published on November 16, 2009—and consequently there are few precedents and only limited experience with their administration and application. In addition there is pending legislation such as the new water law, the law on public consultation and amendments to the customs law that are expected to be adopted in 2011 that could have an impact on the mining industry in Ecuador. There is good potential for the Project mine life to be extended beyond 16 years through successful exploration drilling, discovery of new mineralisation, and conversion of Mineral Resources to Mineral Reserves.The Project currently has additional Inferred Mineral Resources consisting of 19.6Mt at a grade of 5.5g/t Au; this material is excluded from the financial analysis.These Inferred Mineral Resources will require infill drilling to obtain the necessary geological confidence to upgrade the classification to Measured and Indicated Mineral Resources.Additional studies and engineering work will be required before any of these Mineral Resources can be converted to Mineral Reserves. Recommendations Technical and economic analyses presented in the pre-feasibility study support the Fruta del Norte Mineral Reserve estimates.It is recommended that the company proceeds with a full feasibility study to incorporate additional drilling, laboratory and engineering information.It is also recommended that Kinross proceed with driving an exploration decline to facilitate increasing the Measured and Indicated Mineral Resource at Fruta del Norte, and this will also serve to hasten overall project development should the company decide to proceed with environmental permitting and mine development. The feasibility study is estimated to take approximately nine months with direct costs of approximately $10million, which includes designs for both Phase 1 and Phase 2.Additional geological, geotechnical, hydro-geological and metallurgical data will be procured to support the feasibility-level study.The program also incorporates a metallurgical pilot plant that will support design of the crushing, milling, carbon-in-leach, and pressure oxidation circuits. The exploration decline and ancillary support infrastructure is estimated to take approximately 1.5 years at a cost of approximately $17million. Page 12 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report INTRODUCTION Kinross Gold Corporation (Kinross) has prepared a Technical Report (the Technical Report) for the wholly-owned Fruta del Norte epithermal gold–silver deposit, which is part of the Cordillera del Condor Project (the Project), primarily located in Zamora–Chinchipe Province, Ecuador, South America. Kinross will be using this Technical Report in support of disclosure and filing requirements with the Canadian Securities Regulators.The Technical Report has an effective date of December 31, 2010, the date of the Mineral Resource and Mineral Reserve estimates.Results of a pre-feasibility study completed by Hatch Ltd. in February 2011 are incorporated in the Technical Report. All measurement units used in this Technical Report are metric, and currency is expressed in USdollars unless stated otherwise.Ecuador uses the United States dollar as its currency. Information used to support the study has been derived from the reports and documents listed in the References section of this Technical Report. Where we say “we”, “us”, “our” or “Kinross” in this Technical Report, we mean Kinross Gold Corporation. Qualified Persons Robert Henderson, P. Eng. and Senior Vice President, Technical Services for Kinross serves as the qualified person for this Technical Report as defined in National Instrument 43-101, Standards of Disclosure for Mineral Projects, and in compliance with Form 43-101F1.Mr. Henderson participated in the pre-feasibility study and has visited the Project site on numerous occasions, most recently in October 2009. During the site visits, Mr. Henderson inspected core and surface outcrops, drill platforms and sample cutting and logging areas; discussed geology and mineralization with Project staff; reviewed geological interpretations with staff; and viewed potential locations of major infrastructure. Information Sources Information used to support this Technical Report was derived from previous technical reports on the property, and from the reports and documents listed in the References section of this Technical Report. The Technical Report is also based on the pre-feasibility study report completed by the Fruta Del Norte project team and the author would like to acknowledge the following individuals or groups: Page 1 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report ●
